  
 

  

- £: sik

Sate of New York
Supreme Court, Appellate Division
Third, Sudicial Department

TF Robert D, May berger, Clerk of the ‘Appellate Division of the
Supreme Court of lhe State of New York, Third Sudrcral Department, do
hereby certify that |

Ohristine Anne Carney

4aving taken and subscribed the Constitutional Oath of Office as prescribed, by
law, was duly fcensed and admitted lo practice by this Court as an Attorney
and Gounselor atl aw in all courts of the State of New York on the 23rd day of
September, 1986, is currently in good, standing and ts registered wilh the

Administrative Office of the Courts as reguired, by secon four hundred. sixty~
erght-a of the Sudiciary Law.

In Witness Whereof, TD have hereunto set my hand

— and, affixed. the Seal of said Court, at the
City of Albany, this 7th day of August, 2020.

Pen D espe

Olerk

 
